The court below, I think, disposed of this case correctly. The plaintiff had no title to the award, and had no more title to the buildings than he had to *Page 20 
the land on which they stood. The title to the land, as all admit, was in the defendant, and the title to the buildings was never separated from that of the land. The plaintiff's stipulation in the case is to the effect that the defendant shall be entitled to the award. The provision that at the termination of the lease the plaintiff should have the right to remove the buildings has no application, except in case the right of eminent domain was not exercised by the city. The fact that under the first provisions of the lease the land and the buildings were taken by the city rendered impossible the contingency upon which the right of the plaintiff to remove the buildings depended.
The principles decided by this court in a recent case control this appeal. (Matter of Mayor, etc., of N.Y., 168 N.Y. 254.) There is no distinction in principle between that case and the one at bar, and so the judgment should be affirmed.
PARKER, Ch. J., GRAY, BARTLETT, MARTIN and VANN, JJ., concur with WERNER, J.; O'BRIEN, J., reads dissenting memorandum.
Judgment reversed, etc.